DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification

The objection to specification due minor informalities is withdrawn in light of amendment.
Claim Objections


The objection to the claims of because of informalities is withdrawn in light of amendment. 
Claim Rejections - 35 USC § 112



The claims rejection under r 35 U.S.C. 112(a) /112(b) is withdrawn in light of amendment. 
Allowable Subject Matter




Claims 1, 3-4 and 6 are allowed.
Claims 2 and 5 are cancelled.  



The following is an examiner’s statement for reasons of allowance because the prior art of records such as (US 2017/0279554 A1) Leo Yu-Yu Lin et al., (US 2019/0158182 A1) Zhensheng Jia et al., (US 20200044738 A1) Kevin B. Leigh et al., (US 2008/0137363 A1) Martin Russell Harris, (US 7952716 B2) Andrew J. Dosmann; has failed alone or in combination to teach the claim limitations (as shown in bold and underlined):

1, a single-fiber bidirectional optical transceiver subassembly, applied to bidirectional communications of a single-mode fiber, comprising: 
an optical emitter, an optical receiver, and 
an optical splitting and filtering unit; 
wherein the optical emitter is coupled with an optical input port of the optical splitting and filtering unit, the optical receiver is coupled with an optical output port of the optical splitting and filtering unit, and 
a bidirectional port of the optical splitting and filtering unit is coupled with the single-mode fiber; and 
wherein the optical emitter, the optical receiver, and the optical splitting and filtering unit is a spatial optical element; 
wherein: the optical splitting and filtering unit comprises a splitter and a filter; 
the optical emitter is coupled with a first optical input port of the splitter, the first optical input port of the splitter serves as the optical input port of the optical splitting and filtering unit, and the bidirectional port of the splitter is coupled with the single-mode fiber; 
a second optical output port of the splitter is coupled with an input port of the filter; the optical receiver is coupled with an output port of the filter; and 
both the splitter and the filter is a spatial optical element respectively; 
the optical splitting and filtering unit comprises a comb filter, a circulator, and the filter; the optical emitter is coupled with an input port of the comb filter; 
an input port of the circulator is coupled with an output port of the comb filter, a bidirectional port of the circulator is coupled with the single-mode fiber, and an output port of the circulator is coupled with an input port of the filter; and the optical receiver is coupled with an output port of the filter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion







The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.
US 20170279554 A1	LIN; Leo Yu-Yu et al.
US 20150295658 A1	Chen; Bin et al.
US 20140161390 A1	Winzer; Peter J. et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636